Citation Nr: 1812543	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  00-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability. 

2.  Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1973 to December 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2003, rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in New Orleans, Louisiana, and March 2013, and June 2015 rating decisions of the VARO in Waco, Texas. 

The April 2003 rating decision, in pertinent part, denied the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability based on lack of new and material evidence to reopen a previously denied claim.  The claim was subsequently transferred to the VARO in Waco, Texas.  The Veteran filed a notice of disagreement (NOD) in May 2003.  A statement of the case (SOC) was issued in September 2003.  The Veteran substantially appealed the claim to the Board in September 2003.  Supplemental statements of the case (SSOCs) were issued in March 2004, May 2004, and November 2004.  The Board denied the claim in March 2006.  The Court of Appeals for Veteran Claims (Court) remanded the claim to the Board in accordance with a joint motion for remand in May 2008.  
In February 2009 the Board reopened the claim for service connection for bilateral hearing loss, finding there was new and material evidence.  Thereafter, the Board remanded the claim for development.  In December 2011, an SSOC was issued denying the claim and the issue was returned to the Board in January 2013.  At that time, the Board denied the claim for entitlement to service connection for right ear hearing loss but remanded the issue of entitlement to service connection for left hearing loss for further development. 

A March 2015 SSOC denied the left ear hearing loss issue and the Board remanded the matter in March 2016 to complete the development ordered in the January 2013 remand.  The RO continued to deny the issue in its May 2016 SSOC, and the Board remanded the matter for compliance with its March 2016 remand in March 2017.  The Veteran substantially appealed the matter in December 2017, which was also certified to the Board in that month.  Thus, the Board has merged this appeal with the left ear hearing loss claim. 

Regarding the Veteran's left ankle claim, the RO denied service connection in its June 2015 rating decision.  The Veteran appealed the issue in May 2016 and an SOC continuing the denial was issued in November 2017.  The Veteran substantially appealed his claim to the Board in December 2017.  As this is a timely appeal, the Board has merged the two appeals and will address the issues.  

The Board also notes the Veteran substantially appealed the RO's denial of special monthly pension.  However, as that appeal comes from a different VARO, the Board will address that claim in a separate decision. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss disability is related to his active service. 

2.  The Veteran's left ankle condition was not incurred in, nor is otherwise related to service.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was incurred in peacetime service.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for service connection for a left ankle disability are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in October 2009 and January 2014 letter, prior to the rating decisions on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded VA audiological examination in August 2011.  In addition, the Veteran was afforded the opportunity to present testimony at a hearing before the Board, but declined.  

With regard to the left ankle service connection claim, the Board also notes VA is required to provide a VA examination only when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the evidence of record clearly shows the Veteran has a current left ankle condition, as discussed below.  However, the Veteran has presented no evidence, either lay or medical, of an in-service event or injury.  Further, neither he nor his representative has submitted any evidence indicating his left ankle condition is related to his military service.  Simply filing a service connection claim is insufficient to meet the "low threshold" of the third element in McLendon.  As such, the Board finds VA has met its duty to assist the Veteran in developing his claims. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims. 




Service Connection 

The Veteran contends his left ear hearing loss disability is as a result of standing next to firing guns in training.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (2012). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2017); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Left Ear Hearing loss

In this case, the Veteran has left ear hearing loss disability, from an August 2011 VA examination, in accordance with 38 C.F.R. § 3.385.  Additionally, the Veteran has consistently asserted, either in statements during medical assessments or through his representative, that he first experienced hearing loss during service as a result of standing by loud firing guns during training.  In this regard, the Board notes the Veteran is competent to report the circumstances and onset of symptoms, such as hearing loss, which are observable by use of the senses.  Likewise, a March 1985 audiometric examination disclosed a 25 threshold at 25 Hertz and 30 at 6000 Hertz.  The Board finds the Veteran's lay statements probative and concedes exposure to hazardous noise in service.  

The Board has considered all the opinions in this record.  Here, the examiner erroneously noted the 1985 audiogram indicated normal hearing at all rating frequencies as the puretone threshold at 500Hz was 25dB, 5 decibels above the normal limit.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In addition, although the finding at 6000 Hertz cannot be used to establish current disability, such finding may be indicative of sensorineural loss, a chronic disease.

As for the Veteran, he reported the symptoms of hearing loss began in service and continued after he was discharged.  His representative has continued to state these reports of continuity as well.  Again, the Board finds these reports credible and probative given the Veteran's competence to report such symptomatology. 

Here, we are not convinced that current disability is unrelated to the abnormalities "noted" in service.

Left Ankle Disability

The Veteran also asserts his left ankle condition is due to his time in active duty.  In this regard, the Board notes the Veteran's medical records reveal his left ankle has been treated for a fracture.  However, the Board finds there is no in-service event or injury on the Veteran's left ankle.  A review of the Veteran's service treatment records (STRs) reveals no complaints, treatment, or diagnosis of any left ankle conditions.  In fact, when examined in March 1985, the lower extremities and feet were normal.  There is one notation from October 1979 for right ankle pain after the Veteran twisted the ankle during a game of basketball.  However, the treatment was on the opposite ankle.  The Veteran's VA treatment records, however, indicate the Veteran fractured his left ankle in January 2014.  Indeed, the Veteran was treated for a stable left lateral malleolus fractured, as shown by x-rays taking in late January 2014.  Furthermore, the treatment records specify that the fracture occurred in early January 2014.  This is contemporaneous with a VCAA letter sent to the Veteran's representative in January 2014 asking for clarification as to which ankle he was claiming as service-connected.  The Veteran specified he was claiming the left ankle in correspondence received a year later, in January 2015.  Given that there are no STRs addressing the left ankle but the Veteran's VA treatment records show he fractured the left ankle in 2014, the Board finds the second element of the service connection claim is not met.  

The Board notes the Veteran has not specified, by statements or medical evidence, how his left ankle disability is related to his service.  While VA has not afforded him an examination for compensation purposes, the evidence of record does not require one, as discussed above.  


In sum, the evidence establishes that the service records were either silent as to left ankle impairment or normal.  Any assertion of an in-service event is far less credible than the contemporaneous records.  The Board finds the preponderance of the evidence is against the Veteran's claim and, therefore, service connection is not warranted for his left ankle. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for left ear hearing loss disability is granted.  

Entitlement to service connection for a left ankle disability is denied. 






______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


